                  Case 3:21-cv-00590-EMC Document 1 Filed 01/25/21 Page 1 of 3
                                               [Exempt from payment of filing fees


1    LOUIS A. LEONE, ESQ. (SBN 099874)
     BRIAN A. DUUS, ESQ.. (SBN 263403)
2
     IOANA R. BURSON, ESQ. (SBN 209471)
3    LEONE & ALBERTS
     1390 Willow Pass Road, Suite 700
4    Concord, CA 94520-7913
5
     Telephone: (925) 974-8600
     Facsimile: (925) 974-8601
6    Emails:     bduus@leonealberts.com
                 iburson@leonealberts.com
7

8
     Attorneys for Defendants
     CITY OF ANTIOCH
9
                              THE UNITED STATES DISTRICT COURT
10

11                                NORTHERN DISTRICT OF CALIFORNIA

12   MARRIYANNA BRYANT,                                   Case No.: 3:21-cv-00590

13                   Plaintiff,
14
             vs.
15                                                        DEFENDANT CITY OF ANTIOCH’S
     CITY OF ANTIOCH, a municipal                         NOTICE OF REMOVAL OF ACTION
16   corporation; ROBERT JOSEPH GERBER,                   UNDER 28 U.S.C. § 1441(a) (FEDERAL
17
     as an individual and in his official capacity;       QUESTION); DEMAND FOR JURY TRIAL
     ERIC MCMANUS, as an individual and in
18   his official capacity; JASON
     VANDERPOOL, as an individual and in his
19
     official capacity; and DOES 1 through 20,
20   inclusive,                                           Complaint Filed: October 20, 2020
                                                          Trial Date: Not Yet Set
21                    Defendants.
22           TO THE CLERK OF THE ABOVE-ENTITLED COURT:
23                                         NOTICE OF REMOVAL
24           PLEASE TAKE NOTICE that Defendant City of Antioch hereby removes to this
25   Court pursuant to 28 U.S.C. §§ 1441 and 1446 the state court action described below.
26   I.      REMOVAL IS TIMELY.
27           1.      On October 20, 2020, Plaintiff Marriyanna Bryant commenced an action in
28   the Superior Court of the State of California, County of Contra Costa, entitled
                                                         1
     _________________________________________________________________________________________________________
     DEFENDANT’S NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(a) (FEDERAL
     QUESTION); DEMAND FOR JURY TRIAL
                  Case 3:21-cv-00590-EMC Document 1 Filed 01/25/21 Page 2 of 3



1    Marriyanna Bryant v. City of Antioch, et. al., case number C20-02173. Defendants
2    Robert Joseph Gerber, Eric McManus, and Jason Vanderpool have not yet been served
3    with the complaint. A copy of the complaint is attached hereto as Exhibit A.
4            2.      The first date upon which the City of Antioch received a copy of the
5     complaint was December 28, 2020, the date on which the City was served.
6            3.      The only defendant known to have been served with the complaint as of
7    the date of filing of this Notice of Removal is Defendant City of Antioch, who is
8    represented by Leone & Alberts. The City is not aware of any other defendants who
9    have been served in this matter.
10           4.      The City filed an answer to the complaint in state court on January 22,
11   2021, a copy of which is attached hereto as Exhibit B.
12   II.     JURISDICTION IS PROPER.
13           5.      This action is a civil action of which this Court has original jurisdiction
14   under 28 U.S.C. § 1331 and 1343, and is one which may be removed to this Court by
15   the City pursuant to the provisions of 28 U.S.C. § 1441(a), because Plaintiff’s complaint
16   seeks relief under 42 U.S.C. § 1983.
17           6.      Plaintiff’s complaint also alleges state law claims arising out of the same
18   case or controversy that may be heard under a grant of supplemental jurisdiction
19   pursuant to 28 U.S.C. § 1367(a).
20                                   INTRADISTRICT ASSIGNMENT
21           Pursuant to Local Rule 3-2(c) & (d), the City respectfully requests assignment to
22   the Oakland or San Francisco Division of this Court because this case arises from
23   actions in Contra Costa County, California, and because counsel for the City is located
24   in Contra Costa County.
25   ///
26   ///
27   ///
28   ///
                                                         2
     _________________________________________________________________________________________________________
     DEFENDANT’S NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(a) (FEDERAL
     QUESTION); DEMAND FOR JURY TRIAL
               Case 3:21-cv-00590-EMC Document 1 Filed 01/25/21 Page 3 of 3



1                                       DEMAND FOR JURY TRIAL
2            The City demands trial by jury in this action on all claims as to which the right to
3    trial by jury attaches.
4

5    Dated: January 25, 2021                 LEONE & ALBERTS
6

7

8

9
                                                     _____________________________________
10                                                   LOUIS A. LEONE, ESQ.
                                                     BRIAN A. DUUS, ESQ.
11                                                   IOANA R. BURSON, ESQ.
12
                                                     Attorneys for Defendant
                                                     CITY OF ANTIOCH
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                         3
     _________________________________________________________________________________________________________
     DEFENDANT’S NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(a) (FEDERAL
     QUESTION); DEMAND FOR JURY TRIAL
